DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1, 3, 10-14, 17, 18 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sadowski et al. (US Pat 8,758,299) in view of Racz (PG PUB 2008/0312611).
Re claim 1, Sadowski discloses a needle assembly (the entire device seen in Fig 1; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) for pleural space insufflation (it is noted that the italicized text constitutes functional language and the needle assembly only must be capable of performing the recited function; since the needle assembly is disclosed as injecting a substance (see Col 5, Lines 57-59), this limitation is met) comprising: an outer shaft 10+20 extending along a longitudinal axis (extending vertically in Fig 1) from a proximal end 14 to a distal end 16, wherein the outer shaft is at least partially defined by at least one outer surface 66+67+A+B (labeled in annotated Fig A below) defining an exterior portion of the outer shaft (as seen in Fig 1) and at least one interior surface 69+C+D+E+F+G+H (labeled in annotated Fig A below) defining an interior portion of the outer shaft (as seen in Fig 1), the interior portion of the outer shaft extending to the distal end of the outer shaft such that the distal end of the outer shaft is open (as seen in Fig 1, the distal end is open at surface 66), wherein one or more pliable tissue receiver slots 68 are defined in the outer shaft (as seen in Fig 1,2), and each of the one or more pliable tissue receiver slots extends from the distal end of the outer shaft to a point (labeled in annotated Fig A below) between the proximal end of the outer shaft and the distal end of the outer shaft (as seen in Fig 1); one or more needle guides 74 disposed within the interior portion of the outer shaft (as seen in Fig 1); a fluid seal 62 in the outer shaft (as seen in Fig 1), the fluid seal disposed proximal to the one or more pliable tissue receiver slots (as seen in Fig 1); and a needle 48 that extends along a needle axis (extending vertically in Fig 1) from a proximal end 50 to a distal end 52, wherein the needle is displaceable along the needle axis between a retracted position (the position seen in Fig 1) and an engaged position (the position seen in Fig 7), the needle comprising: a needle tip (at end 52) disposed at the distal end of the needle (as seen in Fig 1); one or more channels disposed within an interior portion of the needle (inherent in view of Col 3, Line 62 that discloses needle 48 as being “hollow”); and a fluid communication hole (inherent in view of Col 5, Lines 57-59 which disclose that the device “injects fluid through the needle 48 into the user’s skin”) the fluid communication hole being in fluid communication with at least one of the one or more channels disposed within the interior portion of the needle (inherent in view of Col 5, Lines 57-59), wherein in the retracted position, the needle tip is disposed within the interior portion of the outer shaft a first distance from the distal end of the outer shaft (as seen in Fig 1), and in the engaged position, the needle tip is disposed within the interior portion of the outer shaft a second distance from the distal end of the outer shaft (as seen in Fig 7 and in view of Col 6, Lines 6-14 that disclose that, in the engaged position, “the needle 48 can be disposed towards the proximal or distal sides of the forward end of the skin-contacting surface 66”), wherein the first distance is greater than the second distance (as seen in comparison of Fig 1 and Fig 7), and Page 2 of 9PATENTLSI-PAT-0085.03 US DIVwherein when the needle is in the engaged position, the needle tip is disposed distal to the point between the proximal end of the outer shaft and the distal end of the outer shaft such that the needle tip is configured to penetrate a portion of tissue that is disposed within at least a portion of the one or more pliable tissue receiver slots (as seen in Fig 7 and in view of Col 6, Lines 23-28 that disclose “the position of the distal end of the [needle] 48 with respect to the skin-contacting surface 66 […] are selected so that the injection depth into the patient at the injection site is around 0.2 inches”).  Sadowski does not disclose that the fluid communication hole is formed in a portion of the needle proximal to the needle tip.
Racz, however, teach providing a needle 20 (Fig 2; it is noted that all reference characters cited below refer to Fig 2 unless otherwise noted) with a closed needle tip 40 and a fluid communication hole 48 that is formed in a portion of the needle proximal to the needle tip (as seen in Fig 2). Racz teaches that openings at distal tips of needles are more liable to clog when penetrating tissue, so providing a side hole reduces the chance of the inability to deliver fluid due to clogging of the tip (Para 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sadowski to include the fluid communication hole such that it is formed in a portion of the needle proximal to the needle tip, as taught by Racz, for the purpose of reducing the chance of the inability to deliver fluid due to clogging of the tip (Para 2)

    PNG
    media_image1.png
    609
    738
    media_image1.png
    Greyscale

Re claim 3, Sadowski discloses that the at least one outer surface defining an exterior portion of the outer shaft has a round cross-sectional shape (as seen in Fig 2).
Re claim 10, Sadowski discloses that the needle axis is coaxially aligned with the longitudinal axis (as seen in Fig 1).
Re claim 11, Sadowski discloses that each of the one or more pliable tissue receiver slots extends along a slot axis (extending vertically in Fig 1) from the distal end of the outer shaft to the point between the proximal end of the outer shaft and the distal end of the outer shaft (as seen in Fig 1 and Fig A above), and wherein the slot axis is parallel to the longitudinal axis (as seen in Fig 1).
Re claim 12, Sadowski discloses that each of the one or more pliable tissue receiver slots is defined by a first lateral wall (labeled in annotated Fig B below) and a second lateral wall (labeled in annotated Fig B below) that each extend parallel to the longitudinal axis (as seen in Fig 1), and wherein a radiused top edge (labeled in annotated Fig B below) extends from a proximal end of the first lateral wall to a proximal end of the second lateral wall (as seen in Fig 1).  

    PNG
    media_image2.png
    409
    669
    media_image2.png
    Greyscale

Re claim 13, Sadowski discloses that the one or more pliable tissue receiver slots include a first pliable tissue receiver slot and a second pliable tissue Page 3 of 9PATENTLSI-PAT-0085.03 US DIVreceiver slot are defined in the outer shaft (as seen in Fig 6, there are two pliable tissue receiver slots), and the first pliable tissue receiver slot and the second pliable tissue receiver slot are symmetrically formed about the longitudinal axis (as seen in Fig 6).  
Re claim 14, Sadowski as modified by Racz in the rejection of claim 1 above discloses that the fluid communication hole extends through a lateral surface of the needle proximal to the needle tip (as seen in Fig 2 of Racz). The motivation for modifying Sadowski to include a lateral fluid communication hole in claim 1 also applies to claim 14.
Re claim 17, Sadowski discloses that a second fluid communication hole (at proximal end 50 of needle 48; inherent in Col 5, Lines 55-57 that disclose that “the stopper 60 is then pierced by the proximal end 50 of the needle 48, placing the interior of the needle 48 and the medicament chamber 58 in fluid communication”) is formed in a second portion of the needle proximal to the needle tip (as seen in Fig 1), the second fluid communication hole being in fluid communication with the one or more channels disposed within the interior portion of the needle (inherent in view of Col 5, Lines 55-57).  
Re claim 18, Sadowski discloses that the at least one interior surface defining the interior portion of the outer shaft has a cross-sectional shape of a first circle having a first diameter (that of opening 18 at section 74, as seen in Fig 1), and wherein a lateral surface of the needle has a cross-sectional shape of a second circle having a second diameter (along any portion of its length, as seen in Fig 1) that is less than the first diameter (as seen in Fig 1).  
Re claim 20, Sadowski discloses that the lateral surface of the needle extends proximally from a first needle point proximal to the needle tip to a second needle point at or distal to the proximal end of the needle (as seen in Fig 1, the needle has the same diameter along its entire length).
Re claim 21, Sadowski discloses that when the needle is in the engaged position, a proximal portion of the needle is configured to be coupled to a vacuum source such that the one or more channels allow fluid to be withdrawn through the fluid communication hole from an area adjacent to the fluid communication hole (it is noted that the italicized text constitutes functional language and, therefore, “a vacuum source” is not a part of the claimed invention; this limitation is met in view of Col 5, Line 60 – Col 6, Line 3).  
Re claim 22, Sadowski discloses that when the needle is in the engaged position, a proximal portion of the needle is configured to be coupled to a fluid Page 4 of 9PATENTLSI-PAT-0085.03 US DIVsource such that the one or more channels allow fluid from the fluid source to be supplied through the fluid communication hole to an area adjacent to the fluid communication hole (it is noted that the italicized text constitutes functional language and, therefore, “a fluid source” is not a part of the claimed invention; this limitation is met in view of Col 5, Lines 57-59 which disclose that fluid is injected through the needle 48 into the user’s skin).
Re claim 23, Sadowski discloses that an annular surface 66 extends between the at least one outer surface of the outer shaft and the at least one interior surface of the outer shaft at the distal end of the outer shaft such that no sharp surfaces are disposed at the distal end of the outer shaft (as seen in Fig 1).
Re claim 24, Sadowski discloses that the fluid seal is not displaceable relative to the outer shaft (as seen in Fig 1 and 7, the distal surface of the fluid seal 62 is not displaceable relative to the outer shaft).
Re claim 25, Sadowski as modified by Racz in the rejection of claim 1 discloses that when the needle is in the engaged position, the fluid communication hole is disposed distal to the point between the proximal end of the outer shaft and the distal end of the outer shaft such that the fluid communication hole is configured to be distal to the portion of tissue that is disposed within at least the portion of the one or more pliable tissue receiver slots (as seen in Fig 7 of Sadowski, the tissue resides distal to the “point” and proximal to the open distal end (at surface 66) and therefore, the modified fluid communication hole must also reside within this location in order to deliver fluid to the tissue; Para 60 of Racz also discloses that such a fluid communication hole resides within the tissue). The motivation for modifying Sadowski to include a lateral fluid communication hole also applies to claim 25.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sadowski et al. (US Pat 8,758,299)/Racz (PG PUB 2008/0312611) in view of Roehr (US Pat 2,728,341).
Re claim 5, Sadowski/Racz disclose all the claimed features but do not explicitly disclose that the outer shaft comprises a material which is viewable by ultrasound. Roehr, however, teaches forming an outer shaft 10 (Fig 3; comparable to the outer shaft of Sadowski as it retains a fluid source and needle therein) out of aluminum (which is known in the art to be viewable by ultrasound; see Col 21, Lines 30-34 of US Pat 5,588,432 to Crowley, for example, which is cited solely as a teaching reference) since aluminum is light and inexpensive (Col 2, Lines 21-27). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sadowski/Racz to include the outer shaft with aluminum (a material known in the art to be viewable by ultrasound), as taught by Roehr, for the purpose of providing a light and inexpensive outer shaft (Col 2, Lines 21-27).
Re claim 6, Sadowski/Racz disclose all the claimed features but do not explicitly disclose that the outer shaft comprises a radiopaque material. Roehr, however, teaches forming an outer shaft 10 (Fig 3; comparable to the outer shaft of Sadowski as it retains a fluid source and needle therein) out of aluminum (which is known in the art to be radiopaque; see Col 15, Lines 19-22 of US Pat 6,471,688 to Harper et al., for example, which is cited solely as a teaching reference) since aluminum is light and inexpensive (Col 2, Lines 21-27). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sadowski/Racz to include the outer shaft with aluminum (a material known in the art to be radiopaque), as taught by Roehr, for the purpose of providing a light and inexpensive outer shaft (Col 2, Lines 21-27).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sadowski et al. (US Pat 8,758,299)/Racz (PG PUB 2008/0312611) in view of Tsals et al. (PG PUB 2013/0006189).
Re claim 19, Sadowski discloses that the at least one interior surface defining the interior portion of the outer shaft has a cross-sectional shape of a circle with a first diameter that forms the needle guide (as seen in the rejection of claim 1 above), but Sadowski/Racz do not disclose that the second diameter (of the needle) is dimensioned such that one or more portions of the lateral surface of the needle contact the at least one interior surface defining the interior portion of the outer shaft such that the at least one interior surface defining the interior portion of the outer shaft is the needle guide. Tsals, however, teach providing an outer shaft 720+754 (Fig 8B) with an interior surface defining an interior portion (the distal wall of 754, as seen in Fig 8B and labeled in annotated Fig C below) having a first diameter (inherent; as seen in Fig 8B) and a needle 716 (Fig 8B) with a lateral surface (the outer surface thereof, as seen in Fig 8B) having a second diameter (inherent; as seen in Fig 8B) such that one or more portions of the lateral surface contact the interior surface defining the interior portion (as seen in Fig 8B) such that the interior surface defining the interior portion of the outer shaft is a needle guide (Para 85, “central guide”) for supporting and aligning the needle and the syringe it is attached to (Para 85) Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sadowski/Racz to include the needle guide with a diameter that contacts the lateral surface of the needle, as taught by Tsals, for the purpose of supporting and aligning the needle and the syringe that it is attached to (Para 85).

    PNG
    media_image3.png
    344
    874
    media_image3.png
    Greyscale


Response to Arguments
Applicant’s arguments filed 1/26/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783